Citation Nr: 1745327	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for non-allopathic pelvic, sacral, and lumbar lesions.

2. Entitlement to service connection for chronic pain syndrome.

3. Entitlement to an initial rating in excess of 30 percent for lichen sclerosis.

4. Entitlement to an initial rating in excess of 70 for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2009 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in August 2014, when it was remanded for further development, to include obtaining outstanding federal records and affording the Veteran additional VA examinations and opinions.  While an additional VA examination and opinion was obtained, it did not address all of the insufficiencies in the records.  As such, further action to ensure compliance with the prior remand directive is required regarding the two service connection issues and will be addressed in the Remand section below.

The issues of entitlement to service connection for non-allopathic lesions of the lumbar, sacral and pelvic areas and for chronic pain syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lichen sclerosis is manifested by symptoms such as severe pain, bleeding, and tearing of tissue with the use of both systemic therapy and topical application for more than six weeks in the past month, but does not include generalized involvement of the skin.

2. The Veteran's lichen sclerosis has resulted in severe scarring which severely restricts her ability to engage in sexual intercourse.

3. The Veteran's major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for lichen sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 7528, 7817 (2016).

2. The criteria for an award of special monthly compensation (SMC) based on the loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014), 38 C.F.R. § 3.350(a) (2016).

3. The criteria for an initial disability rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in August 2008.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Veteran's private medical providers as well as VA treatment.  The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from January 2009, April 2009, June 2009, November 2013, November 2016, and December 2016.  As such, the Board will proceed with consideration of the Veteran's appeal on the two increased rating issues.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board.")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Board finds that the Veteran's disability pictures have been consistent throughout the appeals period and staged ratings are not warranted.

Lichen Sclerosis

The Veteran's lichen sclerosis, a painful disability in the genital area, is currently rated based on the criteria for a skin disability, to include dermatitis.  It is presently rated as 30 percent disabling via a hyphenated diagnostic code, 7611-7806, and the Veteran seeks a higher disability rating.

The Board notes that gynecological disabilities are rated under 38 C.F.R. § 4.116, with specific provisions for damage to the uterus or ovaries or breasts, but little consideration afforded to other possible gynecological issues.  Diagnostic Code 7611 is to rate disease or injury of the vagina.  Diagnostic Code 7528 does provide that benign neoplasms of the gynecological system are to be rated according to impairment to urinary or gynecological functions or as a skin disability.  A neoplasm is defined as a new or abnormal growth of tissue, especially one in which the growth is uncontrolled and progressive.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1258 (31st ed. 2007).  Thus, the Board concludes that the Veteran's lichen sclerosis qualifies as a benign neoplasm; however, as there is no provision for a compensable rating under 38 C.F.R. § 4.116 for the Veteran's symptomatology, the Board will analyze the issue under the skin disability codes listed at 38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 
72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 
12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7817 provides ratings for exfoliative dermatitis (erythroderma).  Exfoliative dermatitis with any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Exfoliative dermatitis with generalized involvement of the skin without systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

A May 2006 VA treatment note discussed her recent diagnosis of lichen sclerosis, characterized by a three year history of vulvar discoloration, vulvar itching and pain for more than one year, vaginal odor and discharge, and painful sexual intercourse.  (See Medical Treatment Records, received 12/23/2008, p. 2.)  On examination she had scarring and hypopigmentation in the genital area, as well as point tenderness, with no evidence of fissures.  (p. 3.)

An April 2008 treatment note showed a diagnosis of lichen sclerosis which resulted in painful sexual experiences.  (See Medical Treatment Records, received 12/23/2008, p. 1.)  On examination she did not have any open fissures, but there was evidence of old fissures in the Veteran's genital region.  She was concerned because she had not been treating the condition with medication for quite a while, since she had been breast-feeding her two infants and worried that the condition was getting worse.  She was using topical creams on a daily basis. 

In January 2009, the VA examination noted the Veteran's history of lichen sclerosis, diagnosed in 2005, which involved the perineal area, mainly the vaginal area, resulting in a closed clitoris and labia minor that were fusing together.  (See Medical Treatment Record, received 01/12/2009, p. 17.)  She reported constant itching and burning in the area, as well as a sensation of shrinkage.  She had constant pain and had to use a special cream in order to have sexual intercourse and at times had been unable to have intercourse with her husband.  

At the May 2009 mental health examination the Veteran discussed the chronic pain she experienced in her vaginal area, stating that it was often severe enough to make her vomit.  (See VA Exam, received 05/22/2009, p. 2.)  She also had significant guilt because of her inability to have a sexual relationship with her husband.

A statement submitted by the Veteran's private gynecologist in July 2009 noted that the Veteran experienced vulvar discomfort and dyspareunia beginning in 2003, shown by a biopsy to be lichen sclerosis.  (See Medical Treatment Records, received 07/23/2009, p. 1.)  She experienced itching and discomfort, mostly in the evening, and painful intercourse.  She had tried many different medications without any real relief.  

In a statement submitted in July 2011, the Veteran stated that the most recent VA examination had been conducted by someone not familiar with lichen sclerosis.  (See Correspondence, received 07/15/2011, p. 1.)  As a result, she had submitted her medical records regarding the treatment for this disease.  She received several sets of steroid injections and used a steroid cream 4 to 5 times per week over the past five years.  She was only able to engage in sexual intercourse with her husband when she used a numbing cream, which required a great deal of preparation.  Even then, it was still excruciatingly painful and she had tearing and bleeding every time.  As a result, they were rarely sexually active.  She stated that she had more than just vulvar discomfort; she was in pain every single day and had itching and redness and discoloration.  The scar tissue had caused her clitoral hood to fuse closed and her labia minora were disappearing because her disease was progressing rapidly.  In addition, her condition had required her to have Caesarean section deliveries of her children because she was unable to deliver vaginally.

A VA examination in November 2013 noted that the Veteran's lichen sclerosis Veteran had been treated with several types of medication, including systemic corticosteroids for less than six weeks and antihistamines, topical corticosteroids, and other oral medications on a constant or near-constant basis.  (See VA Exam, received 12/10/2013, p. 1.)  The condition affected less than 5 percent of the total body area.  Additional symptoms included itching and severe discomfort, wrinkled patches, easy bruising or tearing of the skin and extremely painful intercourse, which she mostly avoided because of the amount of pain.  She also experienced increased vaginal pain and itching with urination and with any contact to the area, including from clothing.

After reviewing all of the evidence of record, to include that set forth above, and the potentially applicable rating criteria, the Board finds that a disability rating higher than 30 percent for lichen sclerosis is not warranted.  The Board finds that the most closely analogous disability rating criteria are those of Diagnostic Code 7817, exfoliative dermatitis, based on the Veteran's report of tearing and bleeding as a result of her disability.  A disability rating higher than 30 percent under these criteria would require "generalized involvement of the skin," instead of the Veteran's current limited presentation in the genital region, as well as constant or near-constant systemic therapy, which is present.  

The only other potentially applicable disability criteria which include ratings higher than 30 percent are those requiring manifestations of deep scars exceeding an area of 144 square inches (Diagnostic Code 7801); or dermatitis involving more than 
40 percent of the entire body or exposed areas of the body or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs in the previous 12 month period.  The surface area of the Veteran's body that is affected is approximately five percent or less.  The Veteran is shown to use oral medications on a constant or near-constant basis, but that medication was not corticosteroids or other immunosuppressants, which were used for less than six weeks as shown on the November 2013 VA examination.  Therefore, the criteria for a disability rating in excess of 30 percent for lichen sclerosis have not been met.

However, the Board finds that additional disability compensation (SMC) is warranted as a result of the Veteran's lichen sclerosis, under the provisions regarding loss of use of a creative organ.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a)(1).  Most commonly, SMC is awarded to male veterans who experience erectile dysfunction, without regard to whether there is a resulting complete loss of ability to engage in sexual relations or to the efficacy of medication for the condition.  This regulation also notes that loss of a creative organ will be shown by acquired absence of ovaries or other creative organ.  The Board finds that the Veteran's situation is analogous, as vaginal penetration is extremely painful for her, even with the use of numbing creams, and results in tearing and bleeding.  The Veteran's ability to engage in sexual relations is severely restricted to a point equivalent to loss of use of a creative organ.  As such, the Board finds that SMC is payable at the (k) rate in this situation.  38 U.S.C.A. § 5107(b).

Major Depressive Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 
100 percent rating.  38 C.F.R. § 4.130. 

At the January 2009 VA examination, the Veteran reported that she had been diagnosed with an emotional disorder in service as a result of her medical conditions, in addition to the PTSD she had as a result of childhood trauma.  
(See VA Exam, received 01/29/209, p. 1.)  She had been discharged from service as a result of the combination of her psychiatric and physical disabilities; she attended so many medical appointments that she was constantly missing work.  (p. 3.)  
She reported ongoing symptoms of decreased motivation and energy, difficulty concentrating, sleep problems, increased irritability, and a distorted self-image.  
She was having physical problems which were causing anxiety and interfering with intimacy in her marriage.  She denied suicidal or homicidal ideation, but did report having had fleeting thoughts of hurting her children, which she would never act on.  Her antidepressants were helping with her symptoms, although she was also experiencing obsessive thoughts and anxiety.  She had never experienced suicidal or homicidal thoughts and had never been hospitalized for psychiatric problems.  
She did not have any friends or social interactions and did not have any hobbies or leisure pursuits.  On examination she was depressed and appeared to be somewhat overwhelmed.  She had obsessive behaviors but denied having any panic attacks or impaired impulse control.  The examiner noted chronic and severe symptoms of both depression and PTSD, and stated that the Veteran's experiences in service had likely exacerbated her PTSD symptoms.  (p. 8.)  

At a May 2009 VA examination, the reported that she was currently experiencing severe levels of depression.  (See VA Exam, received 05/22/2009, p. 1.)  She felt sad every day and had symptoms of irritability and broken sleep.  She reported some psychosis at least once a week, including fleeting thought of injuring one of her children.  She reported feelings of self-consciousness, difficulty making decisions, general malaise, problems concentrating, and reduced motivation.  (p. 4.)  She was having problems at work and was on probation for having a negative attitude.  She also stated that she had significant crying spells to the point that she felt she had no tears left.  On mental status evaluation she was tearful and depressed, but oriented to time, place, and person, and her thought content was unremarkable.  Her judgment and insight were intact and she did not report any hallucinations or delusions.  She reported some obsessive behaviors and feelings of anxiety if things were not arranged in a certain way.  The provider gave a diagnosis of Major Depressive Disorder, severe, without psychotic features, as well as pain disorder associated with psychological factors and general medical condition.  
The provider noted severe symptoms of depression and significant problems maintaining employment due to her level of depression.  (p. 7.)  There was a symbiotic relationship between the Veteran's pain and her depression, with each exacerbating the other.  The examiner described the Veteran's level of disability as one of deficiencies in most areas including judgment, thinking, family relations, work, and mood.  She did not exhibit total occupational and social impairment.

The Veteran was seen for mental health treatment at VA in August 2010 and reported avoiding leaving her home after the birth of her son because of depression.  (See Medical Treatment Records, received 05/17/2011, p. 12.)  She had become more depressed with lower energy, anhedonia, impaired motivation, and impaired concentration.  She had experienced fleeting thoughts of throwing her baby down a stairwell, but had not harmed her children and those thoughts were lessening.  She had not had any suicidal ideation although she had thoughts of driving away and leaving her family, which she denied any intent of doing.  She was hypervigilant in public and continued to have intrusive memories and flashbacks but no nightmares.  

In a November 2010 treatment visit, the Veteran reported increased anxiety, depression, crying spells, feelings of being overwhelmed, and feelings of not wanting to leave the house.  (See Medical Treatment Records, received 05/17/2011, p. 18.)  She had had an argument with her brother, had called out of work and lied to her husband, and had been stealing small items at the store but didn't know why she was doing this.

At the January 2011 VA treatment visit, the Veteran stated that she had restarted Prozac and was feeling less depressed and less anxious.  (See Medical Treatment Records, received 05/17/2011, p. 24.)  She denied any suicidal ideation and stated that her fleeting thoughts of throwing her baby down the stairs were something she had experienced with each of her children.  She had not plan or intention of ever harming her children and ignored the thoughts when they occurred.  She had lost her job the week before; it involved contingency work and she did not report when called in because of her depression and she was terminated.

In a statement submitted in July 2011, the Veteran stated that her depression and anxiety had increased although she continued to take the medication she had been on for 6 years and to attend therapy visits.  (See Correspondence, received 07/15/2011, p. 2.)  She felt anxious at any time when she had to leave her home, even to run errands.  She had been asked not to return to two different places where she had worked because of her psychiatric symptoms.  (p. 3.)  

At the VA examination in November 2013 the examiner described the Veteran's disability as resulting in occupational and social impairment with reduced reliability and productivity.  (See VA Exam, received 11/22/2013, p. 1.)  The Veteran had not been seen on a regular basis for mental health treatment since December 2011, although she was still taking Prozac.  The examiner noted specific symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  (p. 4.)  The Veteran denied hallucinations or delusions as well as denying suicidal and homicidal ideation.  She stated that she often didn't shower for days at a time because it was too much effort, although she did shower on days when she had something important to do.  She was often exhausted from caring for her family and her husband was not available to help her due to working two jobs.  She had difficulty falling asleep because of excessive rumination and was usually awake every two hours due to back pain.  She reported hypervigilance about the locks on the doors and windows and an obsession with the manner in which her dishes and laundry were done.  The examiner noted the Veteran's obsessive behaviors, but indicated a lack of sufficient information to diagnosis obsessive compulsive disorder.  (p. 1.)  

At the September 2014 VA examination the examiner stated that the Veteran's sleep problem of awakening due to every little noise was due to her PTSD and other aspects of her sleep problem could not be separated from her PTSD.  (See C&P Exam, received 09/23/2014, p. 3.)  The examiner characterized the Veteran's disability as productive of occupational and social impairment resulting in reduced reliability and productivity.  (p. 4.)  The examiner had also conducted the November 2013 VA examination and limited the discussion to the changes in the Veteran's disability picture since the previous examination.  (p. 6.)  The Veteran's husband had left her in February 2014 but had returned in July; as a result of this, she was afraid and uncertain in that relationship.  She had suffered a miscarriage in September 2014 and she and her husband had filed for bankruptcy over the summer.  She was working 3 days per month at a wellness center, which she felt was possible only because the work assignments were short.  She had resumed her mental health treatment and noticed that her temper was not as short when she took her medication.  The examiner identified the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  (p. 7.)  She stated that she often felt dead inside and as if she was merely existing.  She found it hard to motivate herself to get out of bed, but she did so to care for her children.  She experienced panic at the thought of leaving her home and felt that everything had to be completely perfect before she could leave.  She had friends but didn't interact with them much, in part because she didn't like to talk on the phone or use social media.  

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran's major depressive disorder is best described as resulting in occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment has not been shown and entitlement to a rating higher than 70 percent, i.e., 100 percent, is not warranted.  Specifically, the Board notes that the Veteran was still able to function as a nurse a few days per month and as a caretaker for her children.  Her marriage was troubled, but still intact, and she had friends, although she didn't leave home or interact with outsiders much.  The Veteran has shown impairments in her family relationships, friendships, work, judgment, thinking, and mood, with a strong sense of depression, difficulty leaving her home, obsessive behaviors, and impulsive shoplifting.  However, she has not been shown to have gross impairment in her thinking or communicating, delusions, hallucinations, grossly inappropriate behavior, posing a danger to herself or others, disorientation, or extreme memory loss.  The Board notes the Veteran's difficulties in maintaining minimal personal hygiene, with a lack of motivation to shower or dress herself.  However, this symptomatology alone does not raise the severity of her disability level from one of deficiencies in most areas to a total occupational and social impairment.  Indeed, the Board must view this evidence in light of the other relevant medical and lay evidence of record when assessing the Veteran's disability picture due to her service-connected mental disorder.  In sum, her disability picture is more nearly approximated by the current 70 percent rating, but no more.  38 C.F.R. §§ 4.3, 4.7. 4.10, 4.130.

 
ORDER

An initial disability rating in excess of 30 percent for lichen sclerosis is denied.

SMC for loss of use of a creative organ is granted.

An initial disability rating in excess of 70 percent for major depressive disorder is denied.


REMAND

The Veteran seeks service connection for non-allopathic lesions of the lumbar, sacral, and pelvic regions.  The record shows that the Veteran was treated for non-allopathic lesions in these areas in service.  However, the record is unclear as to whether such lesions are currently present and, if so, whether they are related to the findings in service.  The Veteran was afforded a VA examination in January 2009 which declined to address the claim regarding non-allopathic lesions because the provider was an allopathic provider and did not have the necessary expertise.  (See Medical Treatment Records, received 01/12/2009, p. 15.)  As such, the examination is inadequate, and a remand for an examination which can address the question is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (stating that where 
VA provides an examination, that examination is required to be adequate); see also Wise v. Shinseki, 26 Vet. App. 517, 527 (2014) (holding where a medical professional admits that he or she lacks expertise to provide the opinion requested, the Board's statement of reasons or bases must address the medical professional's competence before relying on the opinion).

Further, the Board notes that "non-allopathic lesions" are considered to be synonymous with somatic dysfunctions or inflammations of the affected region.  (See ICD9Data.com, at http://www.icd9data.com/2015/Volume1/710-739/730-739/739/739.3.htm (discussion of the term and symptoms, specifically 739.3, non-allopathic lesions, lumbar region) (last visited Oct. 11, 2017).  The record shows that the Veteran is currently service-connected for thoracolumbar degenerative disc disease with spondylosis and thoracic scoliosis.  In light of this, the Board finds that it is necessary that the VA examination include a specific discussion of the symptoms and manifestations of a diagnosis of "non-allopathic lesions of the lumbar, sacral, and pelvic regions" and a comparison to the current service-connected diagnosis to determine if these disabilities may be the same or otherwise overlap. 

The Veteran also seeks service connection for chronic pain syndrome, which she states she was advised might be present while she was on active duty.  The Veteran has provided her understanding of this disability is characterized as a collection of medical symptoms that do not respond to medical care and result in ongoing pain lasting longer than 6 months, to include headaches, low back pain, or psychogenic pain.  (See Correspondence, received 07/15/2011, p. 2.)  The Veteran was provided a VA examination in September 2014, in which the examiner was asked to state whether chronic pain syndrome and pain disorder were sperate disorders and whether her current symptoms warranted a diagnosis of chronic pain syndrome.  (See C&P Exam, received 09/23/2014, p. 2.)  The examiner provided an answer that the Veteran's symptoms of depression were due to factors other than her pain and otherwise provided a mental health based opinion which did not answer the specific questions posed.  As such, it is inadequate and a new opinion, possibly accompanied by a new examination, is necessary on remand.

In addition, the Board notes that the Veteran has multiple service-connected disabilities which include pain as a primary symptom.  Specifically, she has diagnoses of thoracolumbar degenerative disc disease, de Quervain's tenosynovitis of the left wrist, bilateral pes planus with plantar fasciitis, carpal tunnel syndrome of the right and left wrists, degenerative joint disease of the right and left knees, and residuals of sprains of the right and left ankles.  It is necessary on remand that the examination and opinion obtained address whether the pain related to these service-connected disabilities is sufficient to satisfy the definition or diagnosis of chronic pain syndrome. 

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA examination with an appropriately qualified VA clinician to determine whether it is at least as likely as not (probability 50 percent or greater) that she currently has non-allopathic lesions of the lumbar, sacral, or pelvic regions which are related to or the result of those which were treated in service.  

The examiner is asked to provide a description of the symptoms and manifestations of non-allopathic lesions of the lumbar, sacral, or pelvic regions.  The examiner is further asked to discuss how such lesions compare to the Veteran's current service-connected disability of thoracolumbar degenerative disc disease with spondylosis and thoracic scoliosis.

The examiner is asked to state the reasons for any opinions provided.  The examiner is to be provided access to the complete electronic record in order to review the claims file in full.

2. Provide the Veteran with an expert medical opinion (and, if deemed necessary by the expert, schedule the Veteran for an additional VA examination) to address the Veteran's claim of service connection for chronic pain syndrome.  The examiner should offer an opinion whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has chronic pain syndrome which had its onset in service or is otherwise related to service.

The examiner is asked to provide an opinion regarding the Veteran's current service-connected disabilities of thoracolumbar degenerative disc disease, de Quervain's tenosynovitis of the left wrist, bilateral pes planus with plantar fasciitis, carpal tunnel syndrome of the right and left wrists, degenerative joint disease of the right and left knees, and residuals of sprains of the right and left ankles, and to address whether the existence of these disabilities are sufficient in themselves to warrant a diagnosis of chronic pain syndrome.  If additional manifestations are necessary for such a diagnosis, the specific manifestations should be identified and an opinion provided as to whether the Veteran currently has or ever did manifest such symptoms.

The examiner is asked to state the reasons for any opinions provided.  The examiner is to be provided access to the complete electronic record in order to review the claims file in full.

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


